Citation Nr: 0628898	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  03-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of compression fractures, thoracic 
spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic fatigue syndrome due to undiagnosed 
illness.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for fibromyalgia, 
claimed as due to undiagnosed illness.

6.  Entitlement to service connection irritable bowel 
syndrome, claimed as due to undiagnosed illness.

7.  Entitlement to service connection for chronic sinusitis, 
claimed as due to undiagnosed illness.
8.  Entitlement to service connection for flat feet, claimed 
as bilateral foot condition.

9.  Entitlement to service connection for chronic allergic 
rhinitis.

10.  Entitlement to service connection for multiple skin 
complaints.

11.  Entitlement to service connection for lumbago.

12.  Entitlement to service connection for hemorrhoids.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee condition.

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to October 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in No. Little Rock, Arkansas in August 2002, 
July 2004, and March 2005.  The veteran has withdrawn his 
requests for hearings.


FINDINGS OF FACT

1.  The veteran's residuals of compression fractures of the 
thoracic spine do not result in his being bedridden, require 
leg braces or a neck brace.  His thoracolumbar spine is not 
ankylosed.

2.  The evidence fails to reveal chronic fatigue symptoms 
which are nearly constant or that restrict routine daily 
activities by less than 25 percent of the pre-illness level.  
Nor does the evidence show chronic fatigue symptoms which wax 
and wane, resulting in periods of incapacitation of at least 
two but less than four weeks total duration per year.

3.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

4.  Competent medical evidence does not reveal compensable 
sensorineural hearing loss within one year of the veteran's 
October 1991 discharge and is not otherwise linked or 
medically attributed to his service or any incident therein.

5.  Competent, probative medical evidence does not reveal the 
veteran objectively exhibited signs or symptoms of a sinus 
condition, joint pains, or a bowel condition as 
manifestations of an undiagnosed illness or as a chronic 
condition otherwise linked or medically attributed to his 
service or any incident therein.

6.  Competent medical evidence does not indicate the 
veteran's flat feet were acquired during his active military 
service or could be otherwise attributable to his military 
service.

7.  Competent medical evidence does not indicate the 
veteran's diagnosed chronic allergic rhinitis was acquired 
during his active military service or could be otherwise 
attributable to his military service.

8.  Competent medical evidence does not indicate the 
veteran's various skin complaints, to include jock itch and 
status post-excision acrochordons (skin tags) and condylomata 
(genital warts), were acquired during his active military 
service or could be otherwise attributable to his military 
service.

9.  The veteran is service-connected for chronic low back 
strain and includes compensation that takes into 
consideration functional limitations resulting from 
complaints of back pain.

10.   Competent medical evidence does not indicate the 
veteran's diagnosed hemorrhoids were acquired during his 
active military service or could be otherwise attributable to 
his military service.

11.  The veteran did not file a notice of disagreement within 
one-year of his notification of the August 2002 rating 
decision, by which service connection for a bilateral knee 
condition and a bilateral ankle condition was denied.

12.  Evidence received subsequent to August 2002 does not 
relate to an unestablished fact necessary to substantiate the 
veteran's service connection claim for a right knee condition 
or a bilateral ankle condition.  The evidence does relate to 
an unestablished fact necessary to substantiate a service 
connection claim for a left knee condition-the diagnosis of a 
current disability.

13.  Competent medical evidence does not indicate the 
veteran's diagnosed degenerative joint disease of the left 
knee was acquired during his active military service, could 
be otherwise attributable to his military service, or was 
manifest to any degree within one year of his discharge from 
active duty.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of compression fractures, thoracic 
spine are not met throughout the pendency of this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5242 (2005); 38 C.F.R. 4.71a, Diagnostic Codes 5285, 
5291 (2003). 

2.  The criteria for a disability rating in excess of 10 
percent for chronic fatigue syndrome have not been met 
throughout the pendency of this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.14, 4.88a, 4.88b, 
Diagnostic Code 6354 (2005).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus 
throughout the pendency of this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003, 
2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

4.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 4.85 (2005).

5.  Fibromyalgia, claimed as due to an undiagnosed illness, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.317 (2005).

6.  Irritable bowel syndrome, claimed as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2005).

7.  Chronic sinusitis, claimed as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2005).

8.  Flat feet were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

9.  Chronic allergic rhinitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.380 (2005).

10.  Various skin complaints, to include jock itch and status 
post-excision acrochordons (skin tags) and condylomata 
(genital warts), were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

11.  Service connection is not warranted for lumbago.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 4.14 (2005).

12.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

13.  Evidence received since the August 2002 rating decision 
is not new and material with respect to the claim of 
entitlement to service connection for right knee condition 
and does not serve to reopen the claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2005).

14.  Evidence received since the August 2002 rating decision 
is new and material with respect to the claim of entitlement 
to service connection for left knee condition and the claim 
is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156 (2005).

15.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).



16.  Evidence received since the August 2002 rating decision 
is not new and material with respect to the claim of 
entitlement to service connection for a right ankle condition 
and does not serve to reopen the claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2005).   There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e. disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.

Thoracic Spine Disability

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities (Schedule), set 
out at 38 C.F.R. part 4.  In August 2003, amendments were 
made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule; The Spine, 
68 Fed. Reg. 51,454 (Aug. 27, 2003).

Prior to September 26, 2003, residuals of a fracture of a 
vertebra were rated as 60 percent disabling when manifested 
without cord involvement and abnormal mobility required a 
neck brace.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
A 100 percent disabling rating was warranted when the 
fracture residuals had cord involvement and the veteran was 
bedridden or required long leg braces. Id.  The evidence does 
not show and the veteran does not argue that his thoracic 
disability results in his being bedridden, requires long leg 
braces, or a neck brace.  See February 2002, May 2002, 
October 2005 VA examination reports showing no need of 
assistive devises or reported bedrest.  Therefore, the 
veteran's residuals of compression fractures of the thoracic 
spine is properly rated based on definite limited motion or 
muscle spasm, with a 10 percent rating added for demonstrable 
deformity of the vertebral body, as called for under 
Diagnostic Code 5285.  

Under the prior criteria, disabilities manifested by 
limitation of motion in the thoracic (dorsal) spine were 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Codes 5291 (2003).  However, a 
10 percent disability rating was the maximum schedular 
disability rating, whether limitation of motion was moderate 
or severe.  A 0 percent evaluation was warranted for slight 
limitation of motion.  The September 2000 X-ray report shows 
the veteran had roughly 30 percent compression of T-8 and T-
10 and nearly 40 percent anterior wedging of T-9.  With an 
added 10 percent disability rating for a demonstrable 
deformity of the vertebral body, the prior regulatory 
criteria provided for a maximum combined 20 percent 
disability rating for residuals of compression fractures of 
the thoracic spine (in the absence of the manifestations of 
the symptoms listed above).  See 38 C.F.R. § 4.25 (2005); 
VAOPGCPREC 03-06 (June 23, 2006).  Therefore, a disability 
rating in excess of 20 percent is not warranted under the 
prior regulatory criteria.  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2005).  Under 
that rating formula, separate evaluations for the thoracic 
and lumbar spine were eliminated as the two segments 
ordinarily move as a unit and it was clinically difficult to 
separate the range of motion of one from that of the other.  
See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Under the revised 
rating formula, a maximum 40 percent disability rating is 
warranted for limitation of motion of the thoracolumbar spine 
and is the maximum disability rating for favorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2005).  In addition to his 
thoracic spine disability, the veteran is service-connected 
for chronic low back strain which is evaluated as 40 percent 
disabling effective March 13, 2000.  As the veteran's current 
combined rating of his thoracic and lumbar spine disabilities 
is 50 percent, a higher disability rating for his thoracic 
spine is not warranted based on limitation of motion.  See 
38 C.F.R. § 4.25 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, is rated 100 percent disabling.  A 50 
percent disability rating is warranted for unfavorable 
ankylosis of the thoracolumbar spine.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  
38 U.S.C.A. § 4.71a, Diagnostic Codes 5235-5243 (2005). As 
the evidence shows the veteran has motion of his 
thoracolumbar spine, a rating based on ankylosis is not 
warranted.  Additionally, the evidence shows no associated 
neurologic abnormalities and, therefore, separate ratings 
are not for application.  See April 2001 treatment record 
(no active neurologic disease), May 2002 VA examination 
report (no neurologic deficits on testing), December 2005 
treatment record (normal bowel functions). 

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  See September 2000 radiology report.  
No medical professional has ever diagnosed disc disease, and 
the findings in the evidence are not representative of disc 
disease (for example, the veteran does not complain of 
symptoms such as numbness or tingling, or radiation of pain 
or other symptoms into the lower extremities, and all sensory 
examinations have been normal). See February 2002, May 2002, 
October 2005 VA examination reports.  Also, as there is no 
evidence of ankylosis, the evidence would support an 
evaluation under the criteria of Diagnostic Codes 5286, in 
effect prior to September 2003.  

In short, the weight of the evidence is against a disability 
rating in excess of 20 percent for the veteran's service-
connected residuals of compression fractures of thoracic 
spine throughout the pendency of this appeal.  As such, this 
appeal is denied and staged ratings are not for application.  
Nor is referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) warranted.  The 
veteran asserts that his thoracolumbar disability impedes his 
ability to do all areas of assignment in law enforcement and 
the evidence shows in August 2005 the veteran was terminated 
from his employment as a police officer in part due to 
chronic back pain.  However, a total disability rating based 
on individual unemployability was established by a December 
2005 rating decision.  As the evidence of record does not 
reveal an unusual or exceptional disability picture that 
renders impracticable the rating schedule, referral for an 
extraschedular rating is not warranted.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 

Chronic Fatigue Syndrome

A May 2002 VA general medical examination report reflects the 
veteran had migratory joint pain, fatigue that lasted over 24 
hours, sleep disturbance, generalized myalgia, and headaches, 
resulting in probable chronic fatigue syndrome but not a true 
fibromyalgia.  See also February 2002 Persian Gulf registry 
examination report.  Service connection was established by 
the August 2002 rating decision and an initial 10 percent 
rating was assigned for the complaints pertaining to chronic 
fatigue syndrome (CFS).  See 38 C.F.R. § 4.88a (2005) 
(listing the symptoms for diagnosis of CFS that cannot be 
excluded by other clinical conditions).  The veteran's joint 
pains associated with diagnosed disabilities (such as 
thoracolumbar spine) will not be utilized to evaluate his CFS 
disability picture.  See 38 C.F.R. § 4.14 (2005).

In order to be entitled to a higher 20 percent disability 
rating, the evidence must show that there are CFS symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354 
(2005).  A June 2003 letter from a private medical provider 
indicates the veteran's chronic low back pain and CFS of 
unknown etiology limited his functional capabilities.  The 
letter referred to an attached December 2002 function 
capacity certificate that showed that in relation to his 
duties in the reserves, the veteran was limited in his 
ability to walk in combat boots and with field gear due to 
his back/spine problems and CFS.  

In statements in support of claim, the veteran indicated that 
he felt tired and weak on a daily basis to the point he did 
not feel like waking up or leaving home.  However, the 
October 2005 VA CFS examination report indicates the veteran 
did not have any incapacitating episodes associated with CFS 
and CFS did not disrupt his routine daily activities and he 
could perform his activities of daily living and perform his 
job requirements.  The report indicates that while the 
veteran had fatigue as a result of chronic pain and joint 
stiffness that was exacerbated by exercise and his job, he 
denied debilitating fatigue that was severe enough to reduce 
or impair average daily activity below 50 percent of pre-
illness levels.  He also indicated that he did not miss any 
significant work due to CFS symptoms.  See also August 2005 
termination letter that failed to list CFS among the medical 
conditions leading to his termination from the police force.  
The October 2005 report also indicates that CFS is not listed 
as an "active problem" on his VA treatment records and the 
examiner noted that, in fact, the veteran did not meet the 
diagnostic criteria for CFS as an independent syndrome.  Nor 
do his private medical records reflect treatment for CFS; 
instead, a 2003 private medical record contains an assessment 
of a documented history of CFS.

Notwithstanding the veteran's assertions, the evidence simply 
does not show that the veteran has fatigue symptoms which are 
nearly constant and restricted daily activities or that he 
has symptoms which result in periods of incapacitation of 
between two and four weeks duration per year.  As such, his 
service-connected CFS does not approximate the criteria for 
disability rating in excess of 10 percent at any point during 
the pendency of this appeal.  Accordingly, this appeal is 
denied and staged ratings are not for application.

Bilateral Tinnitus

Service connection was established for bilateral tinnitus by 
the August 2002 rating decision and a 10 percent disability 
rating was assigned.  The veteran appealed his initial 
disability rating to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless if the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied and 
staged ratings are not for application.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).

Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Due consideration has been given to the veteran's contentions 
as well as the lay statements submitted in support of his 
claims.  The evidence does not demonstrate the veteran or the 
persons who submitted statements on his behalf have the 
requisite medical training or expertise that would render 
their opinions competent in this matter.  As lay persons, 
they are not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  As such, while they are competent to 
describe the veteran's symptoms, they are not competent to 
diagnose a disability or render a medical opinion as to the 
etiology of a disability.

The veteran argues that he had problems with all of his 
claimed conditions while serving in Southwest Asia.  In March 
2005 he indicated that he was advised to fill out his medical 
histories found in his service medical records incorrectly 
and not in accordance with the printed directions.  However, 
as the veteran's medical histories match the objective 
medical evidence found in contemporaneous reports of medical 
examination, the Board finds the veteran's in-service 
statements more credible.

Bilateral Hearing Loss

A May 2002 VA audio examination report indicates the veteran 
had hearing within normal limits across the test frequencies 
considered in identifying hearing loss for VA purposes, 
although his speech recognition scores on the Maryland CNC 
test showed a hearing loss.  An October 2005 VA audio 
examination report indicates that the veteran's hearing 
tested within normal limits bilaterally although there was 
some hearing loss at 8000 Hz bilaterally (outside the 
frequencies of auditory thresholds to determine hearing loss 
of VA purposes).  The report also indicates that upon review 
of the veteran's service medical records and the comparison 
of the hearing examinations upon enlistment and discharge, it 
was unlikely that the veteran's current hearing loss was 
caused by in-service exposure to noise.  As the competent 
medical evidence fails to establish an etiologic relationship 
between any current level of hearing loss and the veteran's 
military service, the weight of the evidence is against his 
service connection claim.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  




Undiagnosed Illness Claims

The veteran's active duty service included a period of 
service from August 1990 to March 1991 in the Persian Gulf 
and he asserts that he has numerous complaints as the result 
of an undiagnosed illness stemming from his service in 
Southwest Asia.  While the veteran has had different periods 
of active duty service, the analysis contained herein is 
tailored to his final period of active duty based on the 
veteran's arguments and the lack of complaints for, or the 
treatment of, the claimed conditions in the preceding active 
duty service records.

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2005).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2005).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to:  

(1) fatigue
(2) signs or symptoms involving skin 
(unexplained rashes or other 
dermatological signs or symptoms)
(3) headache
(4) muscle pain
(5) joint pain
(6) neurological signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the upper 
or lower respiratory system
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) 
(2005).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of  the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

His May 1991 report of medical history reflects that the 
veteran indicated he did not have and had not had swollen or 
painful joints, frequent or severe headaches, ear, nose or 
throat trouble, sinusitis, or skin diseases.  His May 1991 
chronological report of medical care reflects that he wrote 
"no" in response to being asked if he had any diseases or 
injuries while in the Southwest Asia region and checked no in 
response to being asked if he had any cough, sinus infection, 
diarrhea, or bloody bowel movements.  His September 1991 
report of medical examination reveals no relevant 
abnormalities on clinical evaluation.  The contemporaneous 
report of medical history reveals he reported he did not have 
and had not had swollen or painful joints, nose trouble, or 
sinusitis.

The veteran's  post-service medical records reveal treatment 
for rectal problems with a history of polyps.  See May 2004 
private treatment record.  An October 2003 private medical 
record contains an assessment of allergies while a February 
2004 private medical record reveals treatment for sinusitis.  
A December 2002 reservist medical record indicates the 
veteran listed "sinus infection" under allergies, indicated 
he had or had had swollen joints and frequent indigestion and 
heartburn.  But see 38 C.F.R. § 4.14 (2005) (the veteran is 
service-connected for gastroesophageal reflux disease and 
symptoms associated with this service-connected disability 
cannot serve as the basis of another service-connected 
disability as this would violate the rule against 
pyramiding).  The December 2002 report of medical examination 
indicates his sinuses were abnormal and that his sinusitis 
symptoms were improving with antibiotics.  The May 2002 VA 
general medical examination report indicated that he suffered 
from chronic allergic rhinitis with frontal headaches and his 
symptoms were not a true fibromyalgia.  The October 2005 VA 
examination report shows that while the veteran reported 
migratory joint pains, these pains were associated to his 
knee and spine conditions and did not involve generalized 
myalgia.

The application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
has an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  The 
record reflects the veteran complained of joint pains, rectal 
bleeding and nasal symptoms.  These, however, have all been 
attributed to known clinical entities (and none linked by 
competent evidence to service).  Accordingly, service 
connection for the claimed undiagnosed illnesses is not 
warranted.  

Flat Feet

The veteran's service medical records fail to reveal 
complaints of or treatment for flat feet, also known as pes 
planus.  His September 1991 report of medical examination 
indicates his feet were clinically evaluated as normal while 
the September 1991 report of medical history reveals he 
reported he did not have and had not had foot trouble.  An 
October 2003 VA medical record contains an assessment of flat 
feet.  However, there is no competent medical evidence to 
indicate the veteran's flat feet had its onset during his 
military service or could be otherwise attributable to his 
service.  Service connection requires an in-service injury or 
disease and a current, chronic disability medically linked to 
the in-service injury or disease.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  As such, the weight of the evidence is 
against the veteran's service connection claim for flat feet 
and his appeal is denied.

Chronic Allergic Rhinitis

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Seasonal manifestations and 
other acute allergic manifestations subsiding on the absence 
of removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals, and the 
determination of service incurrence must be on the evidence 
as a whole.  38 C.F.R. § 3.380 (2005).  An October 2003 
private medical treatment contains an assessment of allergies 
while the May 2002 VA general medical examination report 
reflects the veteran suffered from chronic allergic rhinitis.  
However, the veteran's service medical records fail to reveal 
any treatment for allergies or rhinitis.  The September 1991 
report of medical examination reveals his nose and sinuses 
were clinically evaluated as normal while his May 1991 
chronological report of medical care reflects that he wrote 
"no" in response to being asked if he had any diseases or 
injuries while in the Southwest Asia region and checked no in 
response to being asked if he had any cough or sinus 
infection.  As there is no evidence of in-service treatment 
for allergies and no competent medical evidence to indicate 
the veteran's chronic allergic rhinitis had its onset during 
his military service or is otherwise attributable to his 
service, the weight of the evidence is against the veteran's 
service connection claim and his appeal is denied.  

Multiple Skin Complaints

The veteran has claimed for service connection for multiple 
skin complaints.  Specifically, for skin tags, warts and 
rashes/jock itch in the groin area.  The numerous lay 
statements of record indicate the veteran has current 
problems with jock itch and an October 1994 private medical 
record reveals such complaints.  In November 1994 the veteran 
underwent a fulgation of perineal and perianal skin tags and 
warts (the operation report refers to a previous fulgation) 
and a February 2002 VA examination report reflects his status 
post acrochordons (skin tags) and condylomata (genital warts) 
excisions.

However, the veteran's service medical records fail to reveal 
any treatment for the claimed skin complaints.  The September 
1991 report of medical examination reveals his skin and 
genitourinary system were clinically evaluated as normal and 
his May 1991 chronological report of medical care reflects 
that he wrote "no" in response to being asked if he had any 
diseases or injuries while in the Southwest Asia region.  The 
veteran also checked no in response to being asked if he had 
any rash, skin infection or sores and his September 1991 
report of medical history reflects he did not have and had 
not had any skin diseases.  As there is no evidence of in-
service treatment for skin problems and no competent medical 
evidence to indicate the veteran's current skin problems had 
their onset during his military service or are be otherwise 
attributable to his service, the weight of the evidence is 
against the veteran's service connection claim and his appeal 
is denied.

Lumbago

As previously indicated, the veteran is service-connected for 
chronic low back strain, which is evaluated as 40 percent 
disabling for his limitation of function (to include 
functional limitations resulting from complaints of pain). 
The veteran also argues that he is entitled to service 
connection for lumbago, claiming this is a different 
disability than his service-connected lumbar disability.  The 
VA medical records include diagnoses of lumbago.  See 
February 2002 VA Persian Gulf examination report and June 
2002 notification letter.  However, lumbago is defined as 
pain in the lumbar region.  Dorland's Illustrated Dictionary 
956 (27th ed. 1988); see e.g. Golmon v. Gober, 15 Vet. 
App. 394, Table (1997) (memorandum decision).  

As the veteran's lower back pain symptoms are already 
evaluated, he in essence is seeking to be compensated twice 
for the same disability.  The evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided. 38 C.F.R. § 4.14 (2005).  As the veteran's is 
already service-connected for chronic low back strain, which 
encompasses his low back pain complaints, service connection 
is not warranted for lumbago.

Hemorrhoids

The veteran's service medical records fail to reveal 
complaints of or treatment for hemorrhoids.  Reports of 
medical history from May 1991 and September 1991 indicate the 
veteran reported he did not and had not had any rectal 
disease. A May 1991 chronological record of medical care (for 
Southwest Asia demobilization medical evaluation) reflects 
that the veteran wrote "no" in response to what diseases or 
injuries he had while in the Southwest Asia region and 
checked "no" in response to being questioned if he had any 
rash, skin infection, sores, or bloody bowel movements.  His 
September 1991 report of medical examination indicates his 
anus and rectum were clinically evaluated as normal.

The current medical evidence shows that in November 2005 he 
underwent a hemorrhoidectomy.  His February 2002 VA Persian 
Gulf registry examination report indicates the veteran had a 
past medical history of hemorrhoids, 1995.  The May 2002 VA 
general medical examination report also refers to a history 
of hemorrhoids circa 1995.  As the competent medical evidence 
fails to indicate the veteran's diagnosed hemorrhoids had its 
onset during his military service or could be otherwise 
attributable to his service, the weight of the evidence is 
against his claim for service connection and this appeal is 
denied.  

Claims to Reopen

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Service connection for a bilateral knee condition and a 
bilateral ankle condition was denied by the RO in an August 
2002 rating decision.  The rating decision reflects that 
service connection for the claimed conditions was denied as 
the evidence failed to reveal the diagnosis of a current, 
chronic disability of either the knees or the ankles.  The 
veteran was notified of the determinations in August 2002 and 
of his appellate rights.  The veteran did not file a notice 
of disagreement within one year of his notification and, 
thus, the determinations became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.   At this point, it is not the function of the 
Board to weigh all the evidence to ascertain whether it 
preponderates for or against entitlement to service 
connection or whether it is in relative equipoise on that 
question.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

At the time of the August 2002 rating decision, the evidence 
included the veteran's service medical records which show 
treatment for a sprained left foot in 1984 and a possible 
strained right knee in 1989 and that his lower extremities 
were clinically evaluated as normal in September 1991.  
Private and VA medical records did not contain a diagnosis of 
a chronic disability of the knees or ankles and February 2002 
X-rays indicate his knees and ankles were satisfactory.

Evidence associated with the claims file subsequent to August 
2002 includes testimony from the veteran he had knee and 
ankle problems as a result of his service.  However, lay 
assertions cannot serve as the predicate to reopen a claim.  
Hickson v. West, 11 Vet. App. 374 (1998).  VA and private 
medical records associated with the claims file since August 
2002 fail to reveal a diagnosis of a right ankle condition or 
a right knee condition.  As an unestablished fact- that the 
veteran has been diagnosed with a chronic right ankle or 
right knee condition- remains unestablished by the medical 
records received since 2002, the Board finds the evidence 
submitted since the August 2002 rating decision is not new 
and material and does not serve to reopen the veteran's claim 
of entitlement to service connection for a right ankle 
condition or for a right knee condition.  Until the veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen these claims, the benefit of 
the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The evidence submitted since August 2002 does reveal the 
diagnosis of degenerative joint disease of the left knee.  As 
the evidence relates to an unestablished fact regarding the 
left knee, new and material evidence has been submitted and 
this portion of the veteran's claim in reopened.  As new and 
material evidence has been presented and the left knee claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

As indicated above, the service medical records indicate the 
veteran was treated for possible right knee strain in 1989 
and his September 1991 report of medical examination shows 
his lower extremities were clinically evaluated as normal.  
Although, the evidence shows the veteran has a current left 
knee disability, there is no competent medical evidence 
indicating the veteran's diagnosed left knee disability had 
its onset during his military service or could be otherwise 
attributable to his service.  The weight of the evidence is 
against his claim for service connection and this appeal is 
denied.  Furthermore, as degenerative joint disease was not 
diagnosed until 2004, service connection is not warranted on 
a presumptive basis.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The current appeal arises from different claims and the 
veteran has been issued numerous duty to assist letters.  He 
was notified by letter of the principles of service 
connection in November 2001, September 2004, and June 2005.  
See also April 2006 letter (notifying veteran of any 
effective date criteria or the rating criteria for his 
claims).  He was notified of the evidence necessary to 
establish his increased rating claims in June 2005 and a 
November 2001 letter specifically referred to claims based on 
service in Southwest Asia.  The September 2004 letter 
notified him of the evidence needed to reopen his previously 
denied claims.  The letters also detailed the evidence of 
record, notified him of the evidence VA would seek and the 
evidence he was required to submit, and requested he identify 
or submit any of the needed evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices and requested to submit evidence in his possession.  
See March 2006 correspondence.

The September 2004 letter indicated that as the entire claims 
file was not available (due to some issues being on remand 
status), and, as such, the exact reason for his previous 
denials was not available.  However, the letter included 
notification of the three requirements of service connection, 
none of which was of record at the time of the previous 
denial and the submission of any would have constituted new 
and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Under these circumstances, the Board considers VA's 
notice requirements are met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations with his 
increased rating claims and his hearing loss claim.  The 
resulting reports have been obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  VA's duty to assist does not include 
providing medical examinations in claims to reopen and, due 
to the absence of in-service complaints and treatment, 
examination were not obtained for his remaining service 
connection claims.  His service medical records, VA medical 
records, and identified private medical records have been 
associated with the claims file.  Also of record are medical 
statements, reservist medical profiles and employment 
information.  The veteran was notified in accordance with 
38 C.F.R. § 3.159(e) that reasonable efforts on his behalf to 
obtain evidence from a private physician were unsuccessful by 
letter in June 2002.  As the veteran has not identified, or 
properly authorized the request of, any other evidence, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


ORDER

An increased rating for residuals of compression fractures of 
the thoracic spine is denied.

An increased rating for bilateral tinnitus is denied.  

An increased rating for chronic fatigue syndrome is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for fibromyalgia claimed as due to 
undiagnosed illness is denied.

Service connection for irritable bowel syndrome claimed as 
due to undiagnosed illness is denied.  

Service connection for chronic sinusitis, claimed as due to 
undiagnosed illness, is denied.

Service connection for flat feet is denied. 

Service connection for chronic allergic rhinitis is denied.  

Service connection for multiple skin complaints is denied. 

Service connection for lumbago is denied.  

Service connection for hemorrhoids is denied.

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for right knee condition 
and a right ankle condition has not been received and these 
claims are denied.  

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for a left knee condition 
has been received and, to this extent only, his appeal is 
granted.  

Service connection for degenerative joint disease of the left 
knee is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


